Van Brunt, P. J.,
(dissenting.) I dissent from the foregoing conclusions. In the first place, the applicant,is not a stockholder of the corporation. Upon the books of the company no stock stands in her name, nor has she made any application for a transfer which has been refused. Her husband was the owner of stock which she alleges she has transferred to herself, but she nowhere alleges that such stock was ever transferred on the books of the company. It seems to me that the only way a company can determine who are stockholders is by their books, and, unless a party appears upon their books to be a stockholder, they are not compelled to recognize such person as such. In respect to case of Sage v. Railroad, 70 H. Y. 220, it seems sufficient to say that no question of the kind now presented was before the court, and what was said upon that subject was entirely obiter. If such general right existed, what was the necessity of the legislation contained in 1 Rev. St. p. 601, § 1? As it did not exist, it was necessary to confer it by legislation.